Case 16-23499        Doc 41     Filed 10/15/18     Entered 10/15/18 09:21:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 23499
         Audrey Alicia Hudgins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/22/2016.

         2) The plan was confirmed on 09/12/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/30/2017, 05/16/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/01/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-23499             Doc 41         Filed 10/15/18    Entered 10/15/18 09:21:59                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $19,806.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $19,806.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $867.77
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,867.77

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund                  Unsecured         440.00           NA              NA            0.00        0.00
 America's Financial Choice Inc          Unsecured      1,000.00       2,060.80        2,060.80           0.00        0.00
 AT T                                    Unsecured         191.00           NA              NA            0.00        0.00
 AT T                                    Unsecured         191.00           NA              NA            0.00        0.00
 ATG Credit LLC                          Unsecured          40.00           NA              NA            0.00        0.00
 Bank of America                         Unsecured         700.00           NA              NA            0.00        0.00
 Capital One Auto Finance                Unsecured            NA       5,094.40        5,094.40           0.00        0.00
 Capital One Auto Finance                Secured       20,862.00     17,150.00        17,150.00     10,829.92    1,251.20
 Capital ONE BANK USA N                  Unsecured         287.00           NA              NA            0.00        0.00
 Certified Services Inc                  Unsecured         200.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      5,500.00       6,353.37        6,353.37           0.00        0.00
 Cmre. 877-572-7555                      Unsecured         275.00           NA              NA            0.00        0.00
 Comcast                                 Unsecured         352.00           NA              NA            0.00        0.00
 Comcast                                 Unsecured         500.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         400.00        711.57          711.57           0.00        0.00
 Cook County Treasurer                   Secured        5,000.00       3,880.91        3,880.91      1,900.18      956.93
 Creditors Collection B                  Unsecured          34.00           NA              NA            0.00        0.00
 Department Of Education/MOHELA          Unsecured      5,337.00       5,376.15        5,376.15           0.00        0.00
 MacNeal Physician Group                 Unsecured         948.00        957.72          957.72           0.00        0.00
 Nationwide Credit & Collection          Unsecured         613.00           NA              NA            0.00        0.00
 Northwestern Memorial Hospital          Unsecured      2,500.00            NA              NA            0.00        0.00
 Peoples Energy Corp                     Unsecured         600.00      1,488.60        1,488.60           0.00        0.00
 Rush Oak Park Hospital                  Unsecured      1,500.00            NA              NA            0.00        0.00
 Speedy Cash                             Unsecured      1,000.00       1,769.66        1,769.66           0.00        0.00
 The Tullis Group                        Unsecured           0.00      1,598.50        1,598.50           0.00        0.00
 US Bank                                 Unsecured         700.00           NA              NA            0.00        0.00
 West Suburban Hospital                  Unsecured      2,500.00            NA              NA            0.00        0.00
 Why not lease it                        Unsecured      1,200.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-23499        Doc 41      Filed 10/15/18     Entered 10/15/18 09:21:59             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,150.00         $10,829.92           $1,251.20
       All Other Secured                                  $3,880.91          $1,900.18             $956.93
 TOTAL SECURED:                                          $21,030.91         $12,730.10           $2,208.13

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,410.77               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,867.77
         Disbursements to Creditors                            $14,938.23

 TOTAL DISBURSEMENTS :                                                                     $19,806.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
